COPE, J.,
concurring.
I concur in -denial of the motion for rehearing and certification. - However, the motion for rehearing calls to our attention the fact that under an administrative order of the circuit court, civil commitment proceedings under the Jimmy Ryce Act are assigned to the criminal division of the circuit court, in the same division in which the final judgment in the criminal case was entered. This is a sensible procedure. To the extent that my previously-filed special concurrence suggested that the proceedings under the Jimmy Ryce Act are conducted in another division of circuit court, I stand corrected.
It appears that the majority adheres to the view that the request for credit for time previously served should be refiled in the criminal case. As stated in the earlier special concurrence, I would prefer to reach that issue here, but acknowledge that refiling the claim by postconviction motion in the criminal case does provide the defendant with an effective remedy to correct the length of the probationary portion of his split sentence.